IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RAY SCHREINER,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4811

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 9, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Ray Schreiner, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

WOLF, BILBREY, and M.K. THOMAS, JJ., CONCUR.